—Appeal *405by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered January 22, 1998, convicting him of murder in the second degree (two counts) and attempted robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., O’Brien, McGinity and Smith, JJ., concur.